     Case 2:18-cv-02263-MCE-AC Document 11 Filed 08/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT A. GIBBS,                                  No. 2:18-cv-2263 MCE AC P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    SHASTA COUNTY SUPERIOR COURT,
      et al.,
15
                         Defendants.
16

17

18          Plaintiff Robert Gibbs proceeds pro se with a civil rights complaint challenging conditions

19   of his prior incarceration in the Shasta County Jail. On June 11, 2020, following his release from

20   confinement, plaintiff submitted a non-prisoner application to proceed in forma pauperis. ECF

21   No. 9. By order filed July 14, 2020, this court directed plaintiff to submit, within 21 days after

22   service of the court’s order, a supplemental affidavit clarifying the value of his “land in Shasta

23   County.” ECF No. 10. Plaintiff was informed that “[f]ailure . . . to timely submit this

24   supplemental affidavit will result in a recommendation that this action be dismissed without

25   prejudice.” Id. at 3.

26          The deadline has expired without plaintiff responding to the court’s order or otherwise

27   communicating with the court.

28   ////
                                                        1
     Case 2:18-cv-02263-MCE-AC Document 11 Filed 08/12/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 2   prejudice for lack of prosecution. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 5   days after service of these findings and recommendations, petitioner may file written objections
 6   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings
 7   and Recommendations.” Failure to file objections within the specified time may waive the right
 8   to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
 9   DATED: August 12, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
